Exhibit 7.1 November 3, 2011 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Valley Forge Composite Technologies, Inc. Commission File Number 000-29587 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Valley Forge Composite Technologies, Inc. in Item 4.02 of its Form 8-K dated November 3, 2011 and captioned “Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, Mountjoy Chilton Medley LLP
